Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 06/20/2022 has been considered.
Claims 17, 22, 26, 29, and 35 are amended. Claim 28 is canceled. Claims 17-27 and 29-35 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18 and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0130065 to Bloom, in view of International Patent Publication No. WO 0043233 to Krawczyk, and further in view of European Patent Application NO. EP 0856812 to Beach et al.
With regard to claim 17, Bloom discloses a computer-implemented method for fulfilling a plurality of network-based product orders using a wheeled cart, comprising: 
storing, in a database, a plurality of network-based product orders for order fulfillment at an order fulfillment hub and for delivery to a plurality of customer delivery locations located remotely from the order fulfillment hub (Fig. 1, paragraphs 17, 67-69, and 97); 
using a processing system to perform the steps of: 
assigning a cart in the order fulfillment hub (Fig. 1, paragraphs 67-69, 149, and 163);
the cart comprising a plurality of totes or order fulfillment spaces (Fig. 4, paragraph 138-139, 162 and 168); 
receiving, from an electronic scanner communicatively coupled to the processing system, data identifying at least one product to be retrieved (paragraphs 162 and 165); 
receiving from the electronic scanner, data related to a scanned code associated with the at least one identified product to be retrieved for at least one of the plurality of network-based product orders, the at least one identified product located in an area proximate the wheeled cart (paragraphs 162 and 165); 
transmitting a signal identifying one of the totes or order fulfillment spaces for the order that includes the at least one identified product associated with the data related to the scanned code (Fig. 4. Fig. 7, paragraphs 166-168); 
receiving a signal indicating the at least one identified product corresponding to the identified order has been added to the tote or order fulfillment space (Fig. 4, Fig. 7, paragraphs 166-168); and 
receiving, from the electronic scanner, verification information that one of the plurality of network-based product orders assigned to the cart has been delivered on the delivery route to one of the plurality of customer delivery locations that is associated with the corresponding one of the plurality of network-based product orders (Fig. 1, paragraphs 67, 209, and 289).  
Bloom does not disclose assigning the cart which is wheeled in the order fulfillment hub to a delivery route, the delivery route comprising the plurality of customer delivery locations where the plurality of network-based product orders are to be delivered; wherein after the identified order has been added to the tote or order fulfillment space, the identified order-2-Application No. 16/695,700Docket No.: P011441.US.06 is transported to a delivery area where it is unloaded from the wheeled cart and loaded into a delivery vehicle assigned to the delivery route.
However, Krawczyk teaches assigning the cart which is wheeled in the order fulfillment hub to a delivery route, the delivery route comprising the plurality of customer delivery locations where the plurality of network-based product orders are to be delivered (Fig. 1, summary of the invention).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bloom to include, assigning the cart which is wheeled in the order fulfillment hub to a delivery route, the delivery route comprising the plurality of customer delivery locations where the plurality of network-based product orders are to be delivered, as taught in Krawczyk, in order to provide a more efficient system for getting products from the point of manufacture or distribution to the retailer (Krawczyk, background of the invention).
However, Beach teaches after the identified order has been added to the tote or order fulfillment space, the identified order-2-Application No. 16/695,700Docket No.: P011441.US.06 is transported to a delivery area where it is unloaded from the cart and loaded into a delivery vehicle assigned to the delivery route (In an alternative embodiment of the present invention, the scanner is detachable from the terminal so that the terminal may be attached to a shopping cart with a shopping cart cradle and the scanner can be detached for use by the consumer. The items collected by the attendant may be placed in the containers 570 and 571. These containers can be supplemented with bags 570A, 571A and are preferably provided with bar coded tags. This permits an attendant to collect items for multiple customers with one pass through a store. Preferably, the attendant scans the selected item, places the item in the bag 571A and then scans the bag label. This assures that the article is placed in the correct bag, and can provide confirmation that a scanned item is bagged for the desired customer.  Once the attendant has completed the collection process, the attendant prints out customer stickers which are placed on bags used to transport a customer's selected items to the customer's delivery location. In Figure 13, a preferred embodiment of a delivery system is illustrated. A truck 7600 is loaded at a warehouse facility 700 with packaged items for delivery to customers A, B and C. Fig. 12 and 13, col. 6, lines 29-34, col. 22, line 10-col. 24, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bloom to include, after the identified order has been added to the tote or order fulfillment space, the identified order-2-Application No. 16/695,700Docket No.: P011441.US.06 is transported to a delivery area where it is unloaded from the cart and loaded into a delivery vehicle assigned to the delivery route, as taught in Beach, in order to provide an improved shopping system having improved order entry, collection and retrieval subsystems which may be used as a portable shopping unit within a store or as part of an improved home shopping and order fulfillment system (Beach, field of use).
With regard to claim 18, Bloom discloses the received signal indicating the at least one identified product corresponding to the identified order has been added to the tote or order fulfillment space is associated with an indicator (Fig. 4. Fig. 7, paragraphs 166-168).  
With regard to claim 21, Bloom discloses upon fulfilling the network-based product order, the network-based product order is transported to a hub for aggregation with one or more other network-based product orders (paragraph 11).  
With regard to claim 22, Bloom discloses the data identifying at least one product to be retrieved is based on at least one scanned bar code (paragraphs 165-166).  
With regard to claim 23, Bloom discloses the electronic scanner is cordless (paragraph 224).  
With regard to claim 24, Bloom discloses the wheeled cart receives the electronic scanner (paragraphs 162, 165 and  224).  
With regard to claim 25, the combination of references discloses the area proximate the wheeled cart is an area with cold goods, produce, dry goods, bulk goods, and miscellaneous goods (Krawczyk, background of the invention, The system which is presently commonly used to handle and transport cases of beverage containers, for example, from a manufacturing and/or distributing center to a retailer, such as a grocery store, convenience store, etc. it’s well known that a manufacturing/distribution/warehouse center includes different category areas that store different categories of products).  
Claims 19-20, 26-27,  and 29-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0130065 to Bloom, International Patent Publication No. WO 0043233 to Krawczyk, and U.S. Patent Application Publication No. 2001/0045893 to Swartzel et al., and further in view of European Patent Application NO. EP 0856812 to Beach et al.
With regard to claims 26 and 35, Bloom discloses a network-based product order fulfillment system, comprising: 
a database that stores a plurality of network-based product orders for order fulfillment at an order fulfillment hub and for delivery to a plurality of customer delivery locations located remotely from the order fulfillment hub (Fig. 1, paragraphs 17, 67-69, and 97, The information can include at least one of an order identifier. Customers can place orders with retailers or manufactures. the Case records 1208 and Order Detail records 1202 in the retailer's database. The illustrative example shown in FIG. 1A depicts the steps that can be used to efficiently deliver in bulk packages of items, which are ordered from a retailer having a fulfillment site 1194 in a local market served by one of a shipper's RDC's 1170, for delivery to a CDC 1190 or customer specified address located in a local market served by that same RDC 1170. Some of those cases of items--the ones containing items to be processed into one or more packages to fill orders to be delivered to CDC's 1190 or customer-specified addresses in a local market served by the origination RDC 1170--can be moved into the local market sort step 1118 from the RDC sort step 1112, within the RDC 1170, which serves as both an origination RDC and a destination RDC for those cases of items. The delivery shipment of packages can be shipped in bulk to a local delivery distribution hub (LDDH) 1192-1, step 1126, or to a CDC 1190-1, step 1128. Packages can be shipped to a LDDH 1192-1, whenever the packages are to be delivered to a customer-specified location. Packages can be shipped in bulk to a CDC 1190-1 whenever the recipient can be expected to pickup the package at a destination centralized pickup location (or CDC) 1190-1. If the packages are received into the local delivery distribution hub 1192-1, step 1130, they can be sorted by, for example, recipient zip code, step 1132. The sorted packages can then be loaded onto delivery trucks, step 1134, where they can be delivered to the individual recipient addresses as shown in step 1136);  -5- 
assigning a cart in the order fulfillment hub (Fig. 1, paragraphs 67-69, 149, and 163, The displayed message can direct the worker to pack the indicated quantity of the item in the scanned case into the package bag represented by the highlighted package bag indicator (110).   Examiner notes that a Customer Distribution Center (CDC) Packing Station is considered as “the order fulfillment hub”. );
the cart comprising a plurality of totes or order fulfillment spaces (Fig. 4, paragraph 138-139, 162 and 168);
wherein the processor associates each of the network-based product orders with at least one of the plurality of totes in a cart or with at least one of the order fulfillment spaces contained in the cart, the cart configured to transport the plurality of totes, wherein the processor identifies a product to be retrieved from an area proximate the cart, the identified product from the product order (Fig. 4, paragraph 138-139, 162 and 168, the package creating side of a CDC packing station (45) can consist of a rack frame (70) made of metal or a suitable composite which can contain, for example, multiple wire mesh package bag holders arranged in rows. The Package Creation Program (330) can determine the Package Id associated with the scanned fixed location barcode label plate (74) by searching the Package table 1234 for the record having the Package Bag Holder Id that is printed in barcode format on that label plate. The Package Creation Program (330) can direct the worker to use one of the small package bag holders when the case of one of those small-sized SKU's is scanned.); 
an electronic scanner coupled to the processor that receives data related to a scanned code for the identified product to be retrieved for the product order, the identified product located in the area proximate the cart (paragraphs 162 and 165, the Package Creation Program (330) can direct the worker to use one of the small package bag holders when the case of one of those small-sized SKU's is scanned. The hands-free scanner can be plugged into a scanner port (86) on the package sealing side of the CDC packing station (45) at which the worker is stationed. Examiner notes that a scanned SKU is considered as “to a scanned code for the identified product”), and wherein the processor receives a signal that an actuable indicator provided for the identified product having the scanned code has been actuated, the actuated indicator indicating the identified product has been added to a corresponding tote or order fulfillment space for the product order (Fig. 4, paragraphs 166-168, The Package Creation Program (330) can make an indication to pick one or more items from the case, for example, by sounding a pick confirmation tone, lighting up the pick confirmation light (84), highlighting the package bag indicator (108) containing that recipient's open package, displaying the quantity to pick in the pick quantity indicator field (112), and displaying a message in the message field (114) of a Package Creation Screen, illustrated in FIG. 7, on the program display monitor (79). After the worker enters the indicated pick quantity and scans the correct label plate (74), the program (330) can indicate that the picked quantity of items was successfully associated with the package of the scanned label plate (74), for example, by sounding another confirmation tone and displaying a confirmation message confirming that the picked items were added to the package successfully); and 
wherein the processor receives from the electronic scanner, verification information that one the plurality of network-based product orders assigned to the cart has been delivered on the delivery route to one of the plurality of customer delivery locations that is associated with the corresponding one of the plurality of network-based product orders (Fig. 1, paragraphs 67, 209, and 289, If the scanned package passes validation, the Shipment Adjustments Report Program (345) can, for example, sound a confirmation tone and can update the Package record 1234 of the scanned package, setting Status from a value such as "delivery shipment" back to a value such as "closed" and deleting the Delivery Shipment Id. the CDC Outbound Package Creation Program (380) can use the Delivery Zip entered by the package sender and the Zip Code-CDC 1254 and CDC 1252 tables to determine the CDC Id and Local Market Id associated with the LDDH 1192-3 that delivers to the delivery address specified by the package sender. If the packages are received into the local delivery distribution hub 1192-1, step 1130, they can be sorted by, for example, recipient zip code, step 1132. The sorted packages can then be loaded onto delivery trucks, step 1134, where they can be delivered to the individual recipient addresses as shown in step 1136.  Examiner notes that one of the multiple orders can be distributed to a CDC of the plurality of delivery locations on a delivery route, which is considered as “one the plurality of network-based product orders assigned to the cart has been delivered on the delivery route to one of the plurality of customer delivery locations that is associated with the corresponding one of the plurality of network-based product orders”. Examiner notes that CDCs are considered as “customer delivery locations”).
However, Bloom does not disclose assigning the cart which is wheeled in the order fulfillment hub to a delivery route, the delivery route comprising the plurality of customer delivery locations where the plurality of network-based product orders are to be delivered; wherein upon fulfilling the product order, the fulfilled order is transported to a delivery area where the fulfilled order is unloaded from the wheeled cart and loaded into a delivery vehicle assigned to the delivery route; wherein the processor provides a plurality of actuable indicators, each actuable indicator being associated with a product from the plurality of network-based product orders.
However, Swartzel teaches a processor coupled to the database that provides a plurality of actuable indicators, each actuable indicator being associated with a product from the plurality of network-based product orders (The TSC 28 consults the product database to identify the tag or tags associated with that product. The TSC 28 then sends a signal which causes the tag display screen and/or separate annunciator of the particular tag to flash, and may also send location information such as store aisle # to the RF unit 51 for display by the RF unit 51, enabling store personnel to identify the appropriate location to stock the product, paragraph 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bloom to include, a processor coupled to the database that provides a plurality of actuable indicators, each actuable indicator being associated with a product from the plurality of network-based product orders, as taught in Swartzel, in order to assist store personnel in finding the appropriate spot of items (Swartzel, paragraph 48).
However, Krawczyk teaches assigning the cart which is wheeled in the order fulfillment hub to a delivery route, the delivery route comprising the plurality of customer delivery locations where the plurality of network-based product orders are to be delivered (A transport and delivery system constructed and operated according to the invention utilizes a series of wheeled carts having upstanding back and side retention members or walls, which have been loaded at a manufacturing and/or distribution facility with stacks of containers advantageously pre-sorted by brand and quantity according to the orders to be filled. These stacks are preferably built on mini-pallets such that a given cart may be loaded with one or several (four for example) of such mini-stacks. The location of each pre-filled order is recorded as to which cart or carts are involved, and as to the particular location of the stack or stacks within the carts . For example, a given order might be contained in cart No. 4, stacks 1-3. Once filled with product, the carts are wheeled into an elongate delivery van. According to the operation of the system, the carts, once loaded into and locked in the trailer, are transported along with the hand truck from the manufacturing and/or distribution center to the various retail delivery sites.  Fig. 1, summary of the invention).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bloom to include, assigning the cart which is wheeled in the order fulfillment hub to a delivery route, the delivery route comprising the plurality of customer delivery locations where the plurality of network-based product orders are to be delivered, as taught in Krawczyk, in order to provide a more efficient system for getting products from the point of manufacture or distribution to the retailer (Krawczyk, background of the invention).
However, Beach teaches wherein upon fulfilling the product order, the fulfilled order is transported to a delivery area where the fulfilled order is unloaded from the cart and loaded into a delivery vehicle assigned to the delivery route (The conditional limitation “upon a condition is triggered, an action is performed” can be considered as no patentable weight. Fig. 12 and 13, col. 6, lines 29-34, col. 22, line 10-col. 24, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bloom to include, wherein upon fulfilling the product order, the fulfilled order is transported to a delivery area where the fulfilled order is unloaded from the cart and loaded into a delivery vehicle assigned to the delivery route, as taught in Beach, in order to provide an improved shopping system having improved order entry, collection and retrieval subsystems which may be used as a portable shopping unit within a store or as part of an improved home shopping and order fulfillment system (Beach, field of use).
With regard to claims 19-20, the combination of references discloses at least one or each product to be retrieved is associated with an indicator (Swartzel, paragraph 48).  
With regard to claim 27, Bloom discloses upon fulfilling the network-based product order, the network-based product order is transported to a hub for aggregation with one or more other network-based product orders (paragraph 11).  
With regard to claim 29, Bloom discloses the data identifying at least one product to be retrieved is based on at least one scanned bar code (paragraphs 165-166, As a case moves by on the current CDC packing station conveyor (44) the worker can scan the barcode on the case label. The Package Creation Program (330) can read the Case Id from the scanned barcode and use it to retrieve information such as, the ePD Retailer Id and SKU of that case from the Case table 1208. The Package Creation Program (330) can make an indication to pick one or more items from the case).  
With regard to claim 30, Bloom discloses the electronic scanner is cordless (paragraph 224, a wireless scanner).  
With regard to claim 31, Bloom discloses the wheeled cart receives the electronic scanner (paragraphs 162, 165 and  224).  
With regard to claim 32, the combination of references discloses the area proximate the wheeled cart is an area with cold goods, produce, dry goods, bulk goods, and miscellaneous goods (Krawczyk, background of the invention, The system which is presently commonly used to handle and transport cases of beverage containers, for example, from a manufacturing and/or distributing center to a retailer, such as a grocery store, convenience store, etc.).  
With regard to claim 33, the combination of references discloses the area proximate the wheeled cart includes shelves (Krawczyk, Fig. 5, multiple stacks of containers within the carts).  
With regard to claim 34, Bloom discloses the database receives the plurality of network- based product orders from a customer interface remote from the database (paragraphs 17, 55 and 97).  
Response to Arguments
Applicants' arguments filed on 06/20/2022 have been fully considered but they are not fully persuasive especially in light of the new art applied in the rejections. 
Applicants remark that “the combination of references does not disclose wherein after the identified order has been added to the tote or order fulfillment space, the identified order -2-Application No. 16/695,700Docket No.: P011441.US.06 is transported to a delivery area where it is unloaded from the wheeled cart and loaded into a delivery vehicle assigned to the delivery route”.
Examiner directs Applicants' attention to the office action above.

	
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687